963 So. 2d 926 (2007)
Emmanuel CHARLES, Appellant,
v.
STATE of Florida, Appellee.
No. 4D03-3972.
District Court of Appeal of Florida, Fourth District.
August 29, 2007.
Emmanuel Charles, Miami, pro se.
Bill McCollum, Attorney General, Tallahassee, and Diane F. Medley, Assistant Attorney General, West Palm Beach, for appellee.

ON MANDATE FROM THE SUPREME COURT OF FLORIDA.
PER CURIAM.
In light of the supreme court's decision in State v. Vickery, 961 So. 2d 309 (Fla.2007), quashing this Court's opinion in Charles v. State, 890 So. 2d 542 (Fla. 4th DCA 2005), and remanding for further consideration, we affirm the summary denial of appellant's post-conviction claims, including his claim of ineffective assistance of trial counsel for failure to request lesser-included offenses. See Sanders v. State, 847 So. 2d 504 (Fla. 1st DCA 2003) (en banc), approved, 946 So. 2d 953 (Fla. 2006).
KLEIN, STEVENSON and GROSS, JJ., concur.